DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 10/21/2021:
Claims 1, 3-10, 12-14 and 16-20 have been amended.
Claims 2, 11 and 15 have been cancelled.
New claims 21 and 22 have been added.
Claims 1, 3-10, 12-14, 16-22 are pending.

Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous title objections have been withdrawn.
The previous 101 rejections have been withdrawn.
The previous 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 22, the feature of “display of an image of a user of the first information terminal on the second information terminal, the image of the user identifies the user that has accepted the installation”, is not adequately supported by the specification. The applicant cited paragraphs [0033] and [0047] for supported, but the examiner could not find an adequate supported for the claimed features in the cited paragraphs or throughout the specification.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-10, 12-14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arling et al. (Pub. No.: US 20150334165 A1).
As to claim 1, Arling teaches an information processing apparatus, comprising:
circuitry communicatively coupled to a first information terminal and a second information terminal over a network, wherein the second information terminal is connected to the network at a first timing (fig. 1, 100, teaches a first information terminal, and paragraph [0022], “other devices registered to the same owner” teaches second information terminal connected to network 114 at a given time), and the circuitry is configured to: 
detect a device connected to the network at a second timing subsequent to the first timing, wherein the device is different from each of the first information terminal and the second information terminal (fig. 4, 402, 404, i.e. the found appliances teaches the detected device);
identify an application related to the detected device on the network (fig. 4, 408, 410);
determine a request for an installation of the identified application related to the detected device is accepted by the first information terminal (paragraph [0018], “When an app is downloaded and installed”, i.e. after confirmation of the user of the  and execute, based on the determination that the request for the installation of the identified application related to the detected device is accepted by the first information terminal, an application-installation prompt process to prompt the installation of the identified application related to the detected device on the second information terminal (paragraph [0022], “If an app is newly available, the app can be provisioned to such devices and synchronized with existing apps within the network as described above”, and paragraph [0018]).

	As to claim 3, Arling teaches wherein the circuitry is further configured to control a notification that indicates the detection of the device to at least one of the first information terminal or the second information terminal (paragraph [0014], “notify the user that a new app may be available”).

	As to claim 4, Arling teaches wherein the network includes a first network group and a second network group, the first information terminal is connected to the first network group, the second information terminal is connected to the second network group, and the circuitry is further configured to detect the device connected to the second network  group (fig. 1, devices 100, teaches first network group, and target devices for which the application is installed, such as 102-112, teaches a second network group).

As to claim 5, Arling teaches wherein the circuitry is further configured to: search the application related to the detected device on the  network, wherein the application includes one of a new application or an updated application (paragraph [0017]); and request the first information terminal to accept the installation of one of the new application or the updated application based on a result of the search (paragraph [0017], i.e. confirmation).

As to claim 6, Arling teaches wherein the circuitry is further configured to determine the installation of the application by the first information terminal, that the installation of the application is accepted (paragraph [0018]).

	As to claim 9, Arling teaches wherein the application includes a first application and a second application different from the first application, and the circuitry is further configured to execute the application-installation prompt process to install of the first application on the first information terminal and the second application on the second information terminal, respectively (paragraph [0014], “multiple instances of the same app across different OS's” teaches different applications with respect to the operating system).

	As to claim 10, Arling teaches wherein the circuitry is further configured to guide  the second information terminal to install the identified application based on the execution of the application-installation prompt process (paragraph [0022], “If an app is newly available, the app can be provisioned to such devices and synchronized with existing apps within the network as described above”, and paragraph [0018]).

wherein the circuitry is further configured to notify the second information terminal that the first information terminal has accepted the installation of the identified application (paragraph [0022], i.e. the process of synchronization of the apps upon accepting the installation teaches the notification).
As to claim 13, Arling teaches wherein the circuitry is further configured to: execute a setting-change-application prompt process on the second information terminal based on a change in a setting of the identified application on the first information terminal (paragraph [0022], i.e. synchronization of app settings between devices); and apply the change to the setting of the identified application installed on the second information terminal based on the execution of the setting- change-application prompt process (paragraph [0022], i.e. applying synchronization of app settings between devices).
As to claim 14, Arling teaches wherein the circuitry is further configured to notify the second information terminal of the change in the setting of the identified application on the first information terminal (paragraph [0024], “ updated app status data reflecting the new state of the app may be uploaded to the cloud database for storage and subsequent use by this or other instances of the app”).
As to claim 16, Arling teaches wherein the circuitry is further configured to execute the application-installation prompt process based on the acceptance of the installation of the identified application by the first information terminal (paragraph [0017], i.e. user confirmation).
wherein the first information terminal is configured to authenticate a user registered in advance (paragraph [0017], “…user sign-in and/or authentication…”); and the circuitry is further configured to execute the application-installation prompt process based on the acceptance of the installation of the identified application by the first information terminal after the authentication of the user (paragraph [0017], i.e. user confirmation after identifying the user).

As to claim 18, Arling teaches wherein each of the first information terminal and the second information terminal is associated with an administrative authority (paragraph [0022], i.e. registered to the same owner).
As to claim 19, the claim limitations of claim 19 are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 20, the claim limitations of claim 20 are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 21, Arling teaches generate a notification message including a function of the identified application (paragraph [0017], i.e. the recommendation);
transmit the generated notification message to the first information terminal (paragraph [0017], i.e. the recommendation transmitted to the user terminal); and 
request the first information terminal to accept the installation of the identified application related to the detected device based on the transmitted notification message (paragraph [0017], “…the agent may first present the download possibility to the user of smart device 100 for confirmation…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al. (Pub. No.: US 20150334165 A1) in view of Gava et al. (Pub. No.: US 20140215457 A1).
As to claim 7, Arling teaches performing execution of the application-installation prompt process on the second information terminal, after the acceptance of the installation of the identified application by the first information terminal (paragraph [0022], “…the app can be provisioned to such devices and synchronized with existing apps within the network as described above” ); and control the execution of the application-installation prompt process on processing with respect to the second information terminal (paragraph [0022], “…the app can be provisioned to such devices).
Arling does not explicitly teach installing the application on the second terminal based on inquiring the first terminal.
However, in the same field of endeavor (installing applications on network devices) Gava teaches inquire the first information terminal of the execution of the application-installation prompt process on the second information terminal, after the acceptance of the installation of the identified application by the first information terminal (paragraph [0023]); and
control the execution of the application-installation prompt process on processing with respect to the second information terminal based on a result of the inquiry (paragraph [0023]).
Based on Arling in view of Gava, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate installing the application on the second terminal based on inquiring the first terminal (taught by Gava) with installing applications on multiple network devices (taught by Arling) in order to give the user more control to choose which device is desired for the application to be installed.
As to claim 8, Arling does not explicitly teach monitoring and informing the first terminal of the installation status of the application.
 However, in the same field of endeavor (installing applications on network devices) Gava teaches monitor a status of the identified application on the second information terminal, wherein the status of the identified application indicates that the identified application is one of installed or uninstalled on the second information terminal (paragraph [0021]); and notify a result of the monitoring to at least one of the first information terminal or the second information terminal (paragraph [0021]).
Based on Arling in view of Gava, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate monitoring and informing the first terminal of the installation status of the application (taught by Gava) with installing applications on multiple network devices (taught by .

Claim(s) 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al. (Pub. No.: US 20150334165 A1) in view of Wilson et al. (Patent. No.: US 8554836 B1).
As to claim 22, Arling does not teach displaying an image of the user in the prompt.
However, in the same field of endeavor (application sharing)  Wilson teaches prompt includes display of an image of a user of the first information terminal on the second information terminal, the image of the user identifies the user that has accepted the installation (fig. 5, 166).
Based on Arling in view of Wilson, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate displaying an image of the user in the prompt (taught by Wilson) with installing applications on multiple network devices (taught by Arling) in order to allow the user of the second terminal to visually verify the source of the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        1/25/2022